El Juez Asociado Señor Hernández Denton
emitió la opi-nión del Tribunal.
El Procurador General de Puerto Rico apela el decreto de inconstitucionalidad de la Sec. 6 de la Ley Núm. 25 de 3 de junio de 1960 (18 L.P.R.A. sec. 249d), que dispone que todo maestro que decida participar como candidato en la con-tienda electoral del país y que haya presentado su candida-tura, será automáticamente relevado de sus funciones do-centes y tendrá derecho a solicitar una licencia especial. En escritos separados, la Asociación de Maestros de Puerto Rico y la Federación de Maestros de Puerto Rico recurren del dictamen del Tribunal Superior. Por entender que se nos plantea una cuestión constitucional sustancial de gran im-portancia para el magisterio público y para el proceso electoral del país, aceptamos la apelación instada por el Estado. Por la importancia que reviste la cuestión planteada en sus méritos y para proteger a los maestros afectados por el dic-tamen del foro de instancia, también ordenamos la paraliza-ción de la ejecución del injunction.
La paralización es apropiada porque entendemos que, bajo el criterio constitucional prevaleciente de revisión judicial de reglamentación gubernamental, los apelantes han sometido “un caso fuerte de probabilidad de prevalecer en los méritos ...”. Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147, 154 (1978). Sin embargo, esto no implica que en esta etapa de los procedimientos estemos prejuzgando los méritos de la cuestión constitucional planteada.
En el presente caso, los apelados no sufrirán daño irreparable alguno si se detiene la ejecución del injunction. Ellos acudieron originalmente al tribunal para que se les exten-*78diera a ellos y a todos los empleados públicos los beneficios de la licencia especial de los maestros. La invalidez de la licencia especial los deja en la misma posición en que estaban originalmente. En otras palabras, la paralización del decreto no los priva de ningún remedio o privilegio obtenido como resultado del dictamen judicial.
Por otro lado, los realmente perjudicados e interesados en la determinación del foro de instancia, los maestros que disfrutaban de la licencia especial, no fueron partes en el pleito y, por lo tanto, no tuvieron oportunidad de defenderse y exponer sus planteamientos. Ellos sufrirán un daño irreparable si el Estado se ve impedido de conceder las licencias especiales que dispone la ley al poner en peligro sus dere-chos de retiro, planes médicos, bono de Navidad, tiempo acu-mulado para ascensos y permanencia, y otros beneficios marginales adquiridos a través de los años.
Todavía en peor situación se encuentran aquellos que fue-ron electos a puestos públicos y que el Tribunal Superior les privó de su derecho a una licencia sin sueldo durante la in-cumbencia en el cargo electivo. La decisión del foro de ins-tancia tiene el efecto de obligarlos a escoger entre renunciar al magisterio o no tomar posesión de sus nuevos cargos. Para estos maestros en particular, la decisión del foro de instancia los coloca en una angustiosa e insostenible encrucijada sin haber tenido la oportunidad de ser oídos. Para el Estado po-dría significar la pérdida de valiosos recursos humanos de-bido a las renuncias causadas por la implantación del decreto judicial.
Por otro lado, la paralización no resultará en una eroga-ción de fondos públicos adicionales en el futuro inmediato. Ya el Estado pagó por las licencias con sueldo y hasta las próximas elecciones los empleados públicos apelados no ne-cesitarán que se les conceda este beneficio para equipararlos con los maestros.
*79AI considerar el recurso presentado por el Estado y en ausencia de un pronunciamiento anterior de este Tribunal que claramente disponga de la cuestión planteada en este caso, la ley especial es acreedora de la presunción tradicional de constitucionalidad que gozan los estatutos. En Pacheco v. Srio. Instrucción Pública, 108 D.P.R. 592, 601 (1979), expresamente aclaramos que “[p]or no estar planteado ante nos el aspecto de validez constitucional de la Sec. 6 de las tantas veces mencionada Ley Núm. 25 de 3 de junio de 1960, no estamos justificados en pronunciarnos sobre el particular”. (Énfasis nuestro.)
A pesar de que en Pacheco v. Srio. Instrucción Pública, supra, el compañero Juez Asociado Señor Negrón García emitió una opinión disidente en la cual se expresó sobre la constitucionalidad del estatuto, su posición no fue endosada por el resto del Tribunal. Es en esta apelación donde se plan-tea por primera vez la validez de esta legislación promulgada para evitar el discrimen contra los maestros, según fuera se-ñalado por el Informe del Comité del Gobernador para el Estudio de los Derechos Civiles, en específico en el capítulo sobre la libertad académica. 1959-CDC-001 (agosto de 1959), 1 Der. Civ. 1, 42 (1973). El asunto requiere que con amplia perspectiva examinemos las posiciones de todas las partes interesadas antes de emitir un juicio definitivo.
Aunque reconocemos que hay situaciones que requieren una decisión nuestra de carácter sumario, por las razones expuestas anteriormente, en este caso no existen las circunstancias necesarias para adjudicar urgentemente la cuestión planteada al prescindir de ulteriores procedimientos apelativos y sin el beneficio de las comparecencias de todas las partes interesadas.
Entendemos que en este caso no es oportuno y juicioso emitir criterios finales sobre la constitucionalidad del esta-tuto en esta etapa inicial del trámite de revisión. Como re-*80gla general, cuando en un recurso de apelación se plantea una cuestión constitucional sustancial que no ha sido re-suelta anteriormente, véase Calderón, Rosa-Silva & Vargas v. García, 120 D.P.R. 803 (1988), y todas las partes afectadas no han tenido la oportunidad de comparecer, este Tribunal lo aceptará, le concederá a las partes una oportunidad ade-cuada de expresarse y oportunamente lo resolverá en sus méritos.
Hemos acogido el recurso de apelación y, por mandato constitucional, nos corresponde pronunciarnos por primera vez sobre esta cuestión. Al balancear la ausencia de perjuicio a los apelados con el daño que sufrirán los maestros que dis-frutan de la licencia especial aquí concernida, concluimos que hacemos justicia si paralizamos los efectos de la senten-cia y acogemos el recurso de forma tal que se le brinde a todos la oportunidad de expresarse. Una decisión sumaria sin la adecuada ponderación judicial de todos los intereses involucrados en este litigio no es lo más aconsejable.
Finalmente, este curso decisorio también nos permite examinar con más detenimiento los planteamientos de la Asociación de Maestros de Puerto Rico y de la Federación de Maestros de Puerto Rico relativos a que el foro de instancia les limitó, erróneamente, su participación en violación al de-bido proceso de ley. Ambas entidades representan casi la to-talidad de la clase magisterial de nuestro país y deben, tam-bién, tener una oportunidad adecuada de exponer su posición sobre este asunto que tanto afecta a sus miembros. La pru-dencia judicial y la tradición de esta Curia ásí lo aconsejan.
Por los fundamentos expuestos anteriormente, y al amparo del mandato constitucional y del poder inherente de este Tribunal y de la Regla 44 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. I-A, se acepta la apelación instada y se ordena la paralización de los procedimientos en el foro de instancia.
*81El Juez Asociado Señor Negrón García emitió una opi-nión disidente. El Juez Asociado Señor Rebollo López emitió un voto particular. El Juez Asociado Señor Ortiz no inter-vino.
—O—